SIMONTON, Circuit Judge.
Having carefully read the evidence-in this case, I hereby fully concur in the reasoning of the district judge and in his conclusion.
Order.
This cause came on to be heard upon the petition of Henry K. McHarg and A. A. Phlegar, receivers of the Virginia Iron, Coal & Coke Company, on attachments against Wm. Weber and John Had-dow; and on the rules to show cause issued against Thomas Braley, Cass Braley and David Clarkson, and the returns of the said respondents, hearing the same, and the testimony produced before the court, and considering the arguments of counsel thereon, it is adjudged, ordered, and decreed that the said attachments and the said rules issued against the said respondents Wm. Weber, John Haddow, Thomas Braley, Cass Braley, and David Clarkson be made absolute, and that the said respondents are in contempt of the orders of this court. It is further ordered that the said Wm. Weber and John Had-dow be each imprisoned in the jail of the city of Lynchburg for the term of six months each; and Thomas Braley be imprisoned in the jail of Wise county, in the state of Virginia, for the term of one month; and that Cass Braley and David Clarkson be each imprisoned in the county jail of Wise county aforesaid for the term of two months each. It is further ordered that capias be issued for each of the respondents *957Thomas Braley, Cass Braley, and David Clarkson; and that the terms of imprisonment herein provided for each of the said parties shall begin as to each of them, respectively, when he is lodged in the jail as provided in this order; that this order be signed in duplicate, one to be entered in the office of the clerk of this court at Abingdon, and the other to be placed in the hands of the marshal of this court for action thereon.